UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        19-CR-131-02 (PAE)
                        -v-
                                                                               ORDER
 JUSTIN RIVERA,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       Trial in this case is scheduled to commence on June 2, 2021. The Court late yesterday

received a letter from the Government (Dkt. No. 763) attaching a letter from a staff attorney at

the MCC (Dkt. No. 763-1). The letters set out the MCC’s position with respect to defendant

Rivera’s access to his laptop and to his counsel.

       The Court respects the MCC’s views and appreciates the MCC’s frustration with Rivera,

given his serial violations of and disrespect for prison rules. Nonetheless, with critical pretrial

motions imminent, and trial scheduled to begin in a little more than a month, the Court perceives

as paramount the need for Rivera and his counsel to be able to prepare adequately for trial. The

Court accordingly orders the following:

       1. Laptop access: The Court had been prepared to rescind its order that Rivera have

           access in his cell to his laptop, given his recent possession of a contraband cellphone,

           provided the MCC could assure him 20 hours per week elsewhere (the law library) of

           access to the laptop. However, in light of the MCC’s inability to commit to giving

           Rivera more than 10 hours per week time in the law library, it remains necessary that

           Rivera have access to the laptop while in his cell. That is so whether Rivera is held in



                                                    1
           regular custody or, as at present, the SHU. The Court therefore leaves in place its

           order that Rivera have access to his laptop while in his cell. (Although not necessary

           to this ruling, the Court notes that, while Rivera is in the SHU, it is presumably less

           likely that he will be able to secure access to a contraband phone.)

       2. Access to counsel: Since January, the Court has ordered the MCC to give Rivera 10

           hours per week video-conference time with his counsel. This order was initially

           entered to enable counsel and Rivera to review and discuss the “BOP materials” –

           more than 1,000 recordings and voluminous emails which the Government disclosed

           on December 31, 2020. More recently, such visits became necessary to enable

           counsel and Rivera to discuss the rounds of important 3500 material that are being

           produced to defense counsel (although given its sensitivity, generally not to Rivera

           outside the presence of counsel) and on which pretrial motions and trial preparation

           are likely to turn. The Court agrees with the MCC that, with counsel now

           comfortable meeting in person with Rivera, counsel should attempt, as much as

           possible, to schedule legal visits in person. Paramount, though, is that Rivera be

           assured 10 hours per week with his counsel during this critical period. The MCC’s

           letter does not commit to giving Rivera and his counsel 10 hours per week of such in-

           person visits. It is therefore necessary for the Court’s order guaranteeing Rivera and

           his counsel 10 hours per week of video-conferencing time to remain in place.

        The Court respects the MCC’s view that Rivera has exhibited “nefarious intentions” and

that his misconduct merits sanctions (Dkt. No. 763-1 at 1). The MCC is at liberty, consistent

with governing rules, to impose such sanctions. But these sanctions cannot override the Court’s

orders above. The Court reminds the MCC that its institutional competence does not extend to


                                                 2
assessing the need of the defendant in this case, who faces imminent trial on serious charges, for

access to discovery and to counsel in the weeks preceding and during trial. The Court’s careful

assessment is that the orders above are important to securing Rivera’s right to a fair trial in the

particular circumstances of this case.


       SO ORDERED.


                                                              
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 28, 2021
       New York, New York




                                                  3
